Citation Nr: 1603773	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  15-15 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 70 percent PTSD.

3.  Entitlement to an effective date prior to December 13, 2011 for the grant of service connection for PTSD.
 

REPRESENTATION

Appellant represented by:	Neil Riley, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1952 to August 1954.

These matters come before the Board of Veterans Appeals (Board) on appeal from a November 2013 rating decision by the Togus Regional Office (RO) Augusta, Maine, of the United States Department of Veterans Affairs (VA), which granted service connection for anxiety disorder and assigned an initial evaluation of 10 percent, effective January 25, 2013, and denied service connection for PTSD.

Subsequently, in an April 2015 rating decision, the RO granted service connection for PTSD (previously evaluated as anxiety disorder) and awarded a 70 percent disability rating, effective December 13, 2011, the date of the original claim for service connection.  

In August 2015, the Veteran and his wife testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  The record was held open for 60 days until October 10, 2015 so that additional evidence could be submitted. 

Additional evidence by way of an August 2015 private Vocational Rehabilitation assessment was submitted by the Veteran's representative in October 2015 along with a waiver of Agency of Original Jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304(c).  As such, the Board may properly consider such evidence.

As the Veteran has expressly raised a claim for a TDIU in association with his claim for an initial higher rating for his PTSD, at the Board hearing, the undersigned took testimony on this issue and found that this matter was appropriately before the Board; thus, taking jurisdiction of this issue pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In turn, this issue was also considered to be in appellate status.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

The issue of entitlement to an initial evaluation in excess of 70 percent PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

In an October 2015 rating decision, a TDIU was granted, effective December 13, 2011, resulting in a full grant of the benefit sought on appeal.      


CONCLUSION OF LAW

The claim of entitlement to a TDIU is moot and is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In an October 2015 rating decision, after the Board hearing in this matter, a TDIU was granted, effective December 13, 2011, the initial date of claim for service connection, resulting in a full grant of the benefit sought on appeal.  As such, the issue is no longer in appellate status, and there is no case or controversy presently before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Therefore, the appeal seeking entitlement to a TDIU must be dismissed.


ORDER

The appeal pertaining to the issue of entitlement to a TDIU is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Initially, as noted above, in the April 2015 rating decision, the RO granted service connection for PTSD (previously evaluated as anxiety disorder), effective the date of claim, December 13, 2011, and assigned an initial 70 percent rating.  In May 2015, the Veteran, through his representative, submitted a notice of disagreement to the effective assigned pursuant to 38 C.F.R. § 20.201.  The AOJ has not issued a statement of the case with respect to effective date assigned.  The United States Court of Appeals Court for Veterans Claims (Court) has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded for the issuance of a statement of the case, and to provide the Veteran an opportunity to perfect the appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

With respect to the issue of entitlement to an initial higher rating for PTSD, as this issue is inextricably intertwined with the issue of whether an earlier effective date is warranted for the grant of service connection for PTSD, this issue must also be remanded to the AOJ for further consideration.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Moreover, the record shows that in September 2015, the Veteran underwent a VA examination to address the severity of his PTSD after he testified at the Board hearing.  Importantly, this examination report was not considered by the AOJ in conjunction with the claim on appeal.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, while the Veteran's substantive appeal was received after February 2, 2013 in May 2015, the additional evidence was not submitted by the Veteran.  As such, this regulation is not applicable.  Given the need to remand for other matters and in order to avoid any prejudice to the Veteran, this issue must be returned to the AOJ for consideration of this evidence, and the issuance of a supplemental statement of the case.  38 C.F.R. § 19.31.  

Importantly, the September 2015 VA examiner found that the Veteran exhibited occupational and social impairment with reduced reliability and productivity, which is the criteria for a 50 percent disability rating under the rating criteria for PTSD.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  However, at the Board hearing only one month prior, the Veteran and his spouse testified that the Veteran experienced more severe occupational and social impairment.  In this regard, many of the symptoms discussed at the Veteran's Board hearing, including the extent of his social isolation, communication impairment, extreme hypervigilance, obsessional rituals, sleep impairment and extreme anger issues did not appear to be addressed at the VA examination.  The Veteran also testified that he slept with a gun as well as need for his spouse to primarily handle the finances.  Likewise, an August 2015 Vocational Rehabilitation report also indicated that the Veteran rarely went out in public.  Further, he exhibited irritable behavior and angry outburst expressed as verbal or physical aggression toward people and objects.  It was also noted that the Veteran experienced frequent panic attacks.  

In light of this contradictory evidence, to ensure that the record reflects the current severity of the Veteran's PTSD and in light of the Veteran's and his spouse's testimony of additional symptomatology at the Board hearing not reported at the September 2015 VA examination, the Board finds that another VA psychiatric examination is needed.  

The Board observes that the record indicates that the Veteran has not been entirely forthcoming when reporting his symptoms at VA examinations.  As such, the Veteran is reminded to report all symptoms associated with his PTSD at the examination so that the examiner may accurately evaluate the severity of his PTSD.  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

Finally, the Board observes that the Veteran testified at the Board hearing as well as reported at the prior VA examinations that he was receiving Social Security Administration (SSA) disability benefits.  Although it is unclear whether these records are relevant to the current claim, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  As such, in light of the need to remand for other matters, the AOJ should obtain the administrative decisions and any underlying medical records from the SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge).

The Board advises the Veteran  that if he is satisfied with his current PTSD rating and award of a TDIU, he may always withdraw his appeal of the issue seeking entitlement to an initial higher evaluation for his PTSD. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran and his representative should be furnished with a statement of the case with respect to the issue of entitlement to an effective date prior to December 13, 2011 for the grant of service connection for PTSD.  The Veteran and his representative should be advised of the need to file a timely substantive appeal if the Veteran desires to complete an appeal as to this issue. 

2.  Contact the Social Security Administration and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the Veteran.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the electronic record. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity, including any functional impairment, of his PTSD.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Examination findings should include a description of the nature and severity of the Veteran's PTSD symptomatology, to include the impact on his social and occupational functioning.  

Following a review of the record, to include the Veteran's hearing testimony and August 2015 Vocational Rehabilitation evaluation, the examiner should clearly determine whether the Veteran experiences total social  and occupational impairment.  

All opinions expressed by the examiner should be accompanied by a complete rationale.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the remaining issue on appeal should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


